DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 6/7/22, the following is a NON-final office action. Claims 1, 8, 9, and 17 are amended. Claim 6 is cancelled. Claim 21 is new.  Claims 1-5, and 7-21 are pending in this application and are rejected as follows. Prosecution has been re-opened.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 7, 8-10, 14, 17 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Laracey (US 20200380499 A1}, and further in view of Carlson et al US 20100082467 A1), and further in view of Arias (US 7546947) and further in view of NESTOR et al (CA 2404079 A1).

As per claim 1, Arias discloses: 
a non-transitory memory storing instructions; one or more hardware processors coupled to the non- transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations, (34. A system, comprising: anon-transitory =; and one or more hardware processors coupled to the non-transitory = and configured to read_ =—=—__ from the non-transitory__ to cause the system to perform operations) receiving, from a user device associated with a merchant, a request to process a transaction using a gift ticket, (Laracey (US 20200380499 A1) [0026] In a typical example transaction, a customer may purchase products or services from the merchant 108 by first taking the products or services to a point of sale (e.g., such as a physical checkout counter, an electronic shopping cart, or the like, generally referred to herein as the “point of sale” or “POS”). The merchant 108 begins the checkout transaction as normal... The merchant...prompts the customer to select a payment option...as well as a mobile payment option. If the customer selects the mobile payment option, features of the present invention are utilized to process the transaction; [0028] If the mobile payment option is selected, and once the purchase total has been generated, the merchant 108 transmits a merchant payment authorization request message to a transaction management system 130 (via path 116). The merchant payment authorization request message may include one or more pieces of data or information about the transaction. For example, the message may include one or more of a merchant identifier, the amount due, and a token which, as will be described further herein, is used to identify the merchant and the transaction for further processing; [0085] Processing continues at 406 where the customer provides information about one or more payment devices or payment accounts that the customer wishes to have associated with the payment system of the present invention....For example, the customer may enter information about one or more credit cards, debit cards, ——__, bank accounts, checking accounts, or the like);

determining, using ticket information obtained from the request received, whether the gift ticket is approved to perform the purchase associated with the transaction, ([0035] In some embodiments, the merchant's token may be derived from a unique identifier in the merchant payment authorization request...The token may be derived using a mapping table which maps a merchant identifier, a terminal identifier, or other information (passed by the merchant system to the transaction management system 130) to a token. Based on the received identifier, a mapping process may occur to identify the appropriate token for use in that payment transaction. The selected token is associated with the transaction in a merchant transaction queue at the transaction management system 130 (or at the token issuing authority as described further below) where it is made available to be matched with transactions from a customer message queue at the transaction management system 130 (or at a wallet issuer as will be described further below). Those skilled in the art will recognize that other matching and mapping techniques may also be used. In either event, the token is an identifier (consisting of a combination of letters, numbers, and/or symbols) used to link a merchant payment authorization request to a payment authorization request received from a customer operating a mobile device pursuant to the present invention; [0038] Once the payment authorization message from the customer's mobile device is received, the transaction management system 130 (or, in some embodiments, a wallet issuer or other entity as will be described further below) creates an authorization approval request message for transmission through one or more payment processing networks (not shown in FIG. 1) to cause the authorization, clearing and settlement of funds for the transaction. This request message includes information from the merchant payment authorization request such as the amount of the transaction, or at least a pointer or reference to the relevant merchant payment authorization request (received from the merchant 108) and a payment account identifier identifying the payment account selected by the customer and previously stored in the transaction management system... Once the availability of funds is confirmed, the transaction management system then sends the merchant payment authorization response message (via path 116) to the merchant so the transaction can be completed at the point of sale. );

determining whether the purchase satisfies the limitation on the use of the gift ticket specified by a level... ([0087] Processing continues at 408 where the customer may optionally establish one or more preferences or rules associated with the use of one or more of the accounts entered at 406. For example, the customer may designate one of the accounts as the “primary” or default account. Other rules and preferences may also be set to enable accounts to be selected and used in an efficient and logical manner. For example, a customer may specify priorities or other account-based rules to indicate how a particular payment account should be treated with respect to other payment accounts. A customer may also specify spend limitations or balance requirements that govern how and when a payment account is to be presented as an option; [0088] In some embodiments, a rule (such as a customer-specified rule), may cause a payment process to proceed more quickly, or with fewer customer steps. For example, a customer may specify that when making a purchase (or a certain type of purchase, such as a purchase below a certain dollar amount) at a specific merchant, that a default payment account be used. In such situations, a purchase transaction using the present invention may proceed without need for the customer to select or confirm the selection of a payment account... [0090] the customer named “Jane” has specified the following account preferences: (i) she wants to reduce the use of credit, and (ii) she wants to reduce transaction fees. Jane has also specified rules to be applied when specific payment accounts are analyzed for use in a given transaction: (i) her Starbucks gift card balance should be used where possible (having been assigned the highest priority), (ii) her checking account or the debit card associated with her checking account should be used as the second highest priority (although she prefers not to use the checking account if a transaction would reduce her balance to below $1,000), and (iii) her credit card should be the final payment option, having the lowest priority; [0091] When Jane uses her mobile device to conduct a transaction using the present invention, the transaction management system 230 (or the wallet issuer 260) will compare the rules and preferences Jane has specified to the details of the transaction to recommend which payment account(s) are available for the transaction. For example, if Jane uses her mobile device to purchase a cup of coffee at Starbucks, the transaction management system will let her know that she can use her Starbucks gift card for the purchase...)

Laracey does not disclose the following, however, Carlson et al discloses the following limitations: 

determining that the ad hoc account was established at a time associated with when the gift ticket was generated, (Carlson et al: [0026] Embodiments of the present invention further allow a Payee to register as an ad hoc user of the system. An ad hoc user of the system is not required to maintain an account on the system and the information provided to the system may be used for a single transaction only. For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited; [0028] Once a Payee has registered as an ad hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor...The Payor may be presented with an option to pay the invoice using a transaction account issued to the Payor. An example of such an account could be a credit card account, a debit card account, a gift card account,);

identifying a level of security for use of the gift ticket based on the ad hoc account wherein the determining is based in part on a limitation on the use of the gift ticket specified by the level of security/ determining, that the purchase satisfies the limitation on the use of the gift ticket specified by the level of security, (Carlson et al: [0026], For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited. This provides the Payee with an increased (... of security and privacy because any of the information regarding the transaction is only stored as long as necessary to complete the transaction. Furthermore, as mentioned above, the Payee may have multiple transaction accounts and allowing a user to specify the account to receive funds on a per transaction basis...).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson et al in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Laracey does not disclose the following limitations, however, Arias discloses:

wherein account information associated with a user using the gift ticket to perform a purchase associated with the transaction is anonymized in the ad hoc account without recording the account information, (Arias: (32) In yet another embodiment of the present multi-function transaction processing system 10, the transaction that is facilitated by the authorization code may include a gift card purchase. Specifically, the gift card or other purchase transaction may be facilitated either instead of or in addition to one or more other transactions such as the telephony communication. As such, it is recognized that one or more authorization codes may be provided to a consumer in connection with one or more payment authorities at the transaction terminal 20. In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code. Additionally, a remote transaction processor may be provided, such as part of an auxiliary device, or integrated directly with the control processor 40. The remote transaction processor is structured to receive the authorization code from the user in connection with a purchase, and as an alternate means of payment for the purchase. For example, if a consumer desires to make an Internet purchase, the consumer will be able to communicate the authorization code to a participating merchant. In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code. As such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code and the associated account value without the need to provide access to personal information associated with the user making the purchase. Indeed, the user making the purchase is able to maintain a substantial degree of anonymity and security with regard to their credit card information, while still being able to achieve the desired purchase. Moreover, a consumer without access to credit is able to make a cash purchase over the internet or telephone or in store by providing an appropriate payment to a merchant having a transaction terminal 20, and through the entry of an external payment verification, obtaining an authorization code that may be communicated in connection with the telephone or internet or in-store purchase. This purchase transaction also does not have to be achieved by the consumer actually purchasing the card assembly and may be provided to a third party as a gift or otherwise.

Authorizing the purchase using the gift ticket when the purchase satisfies the limitations, (Arias: (32)  the transaction that is facilitated by the authorization code may include a gift card purchase...In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code...if a consumer desires to make an Internet purchase, the consumer will be able to communicate the authorization code to a participating merchant. In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arias in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Laracey does not disclose process a transaction using a gift ticket that was purchased for an admittance
to an event, the gift ticket being associated with an ad hoc account.

However NESTOR et al discloses in the Description DISCLOSURE:  “Standard tickets are fully tradable with no restrictions, and allow the owner complete control and discretion over how the ticket is ultimately used (e.g. enter the venue for the event, trade the ticket at market value, or assign the ticket…Temporary tickets can be used for special circumstances. Three exemplary types of temporary tickets include gift tickets, event tickets, and sub-account tickets. Gift tickets can be made available for members and non-members to give to a party of their choice. Event tickets are tickets for patrons who are not S members of the system but still want to attend an event. Sub-account tickets can be used by families (or groups or acquaintances) who often attend events together and do not want to have a large number of membership numbers that have to be entered every time they purchase a group of tickets to sit together. Sub-accounts are linked to a member's primary account. For example, a member may be assigned the membership number "0001" for the primary account. The various sub-accounts under that primary account are then designated by the numbers "0001-O1", "0001-02", "0001-03", etc. The owner of the primary account has control over all of the sub-accounts, and all charges made on the sub accounts, if permitted, are assessed to the primary account…The following types of devices, with their related privileges, can be used for entry into each of the affiliated venues:- Smart cards, PDAs, wireless telephones, contactless cards, bar-coded and magnetic stripe cards, RFID devices, biometric features, and the like can be used by full-time members, regardless of the type of membership. The devices can be used to: (a) provide entry into the venue, (b) provide entry into guaranteed parking, (c) allow patrons to purchase either merchandise or concessions at the venue; etc…- any of these foregoing types of devices can be employed for all non-members who want to attend an event at a venue that uses the system's services, as well as gift certificate cards (gift tickets), affiliate cards for full-time members (sub-account tickets), and infrequent patrons who want to purchase their tickets on an event-by-event basis (event tickets), rather than become full-time members… Ticket property rights are linked to a patron's membership. This link is unique and each membership is only allowed one set of ticket property rights for each individual event. The ticket has all the property rights associated with conventional physical tickets, plus more. Identical to physical tickets, ticket”
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by NESTOR et al in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.                                                      

As per claim 4, Laracey discloses:

wherein the ticket information is associated with account information of the merchant, ([0028] The merchant payment authorization request message may include one or more pieces of data or information about the transaction. For example, the message may include one or more of a merchant identifier, the amount due, and a token which, as will be described further herein, is used to identify the merchant and the transaction for further processing;).

As per claim 7, Laracey does not disclose the following, however, Arias discloses:

wherein a funding source for the transaction depends, at least in part, on an item for purchase, (col. 10, lines 24-44, Looking to the second portion 55 of the card assembly 50, if included, among other items, it preferably includes promotional materials disposed or depicted thereon. Specifically, the promotional materials may include coupons, advertisements and/or a variety of other promotional articles which may be attractive to a consumer, or which a merchant may wish to promote to consumers obtaining an authorization code for a desired transaction. As such, the merchant, distributor or other individuals associated with the transaction terminal 20 may, if desired, achieve an additional source of revenue through payments or offsets from the source(s) of the coupons and or advertisements depicted by the second portion 55 of the card assembly 50. This also, provides an added value to the consumer of the card assembly 50 through the additional promotional items, discounts and the like, thereby adding increased incentive to purchase such a card assembly over other competing products. Of course the added value may merely be to the issuing or redemption or a third party merchant that is promoting their brand name or logo on the first or second portions of the card, either for an added fee or as an identifier as part of the normal transaction).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arias in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Laracey does not disclose he following, however, Carlson et al discloses:

wherein the operations further comprise creating the ad hoc account that provides funds for the gift ticket, (Carlson et al: [0026] Embodiments of the present invention further allow a Payee to register as an ad hoc user of the system. An ad hoc user of the system is not required to maintain an account on the system and the information provided to the system may be used for a single transaction only. For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested.

As per claim 9, Laracey discloses:

receiving, from a user device, a request for performing a purchase using a gift card, ({(0091] When Jane uses her mobile device to conduct a transaction using the present invention, the transaction management system 230 (or the wallet issuer 260) will compare the rules and preferences Jane has specified to the details of the transaction to recommend which payment account(s) are available for the transaction. For example, if Jane uses her mobile device to purchase a cup of coffee at Starbucks, the transaction management system will let her know that she can use her Starbucks gift card for the purchase...)

Laracey does not disclose the following limitations, however, Carlson et al discloses:

determining that an ad hoc account was established at a time associated with when the gift ticket was generated;  (Carlson et al: [0026] Embodiments of the present invention further allow a Payee to register as an ad hoc user of the system. An ad hoc user of the system is not required to maintain an account on the system and the information provided to the system may be used for a single transaction only. For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited; [0028] Once a Payee has registered as an « hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor....An example of such an account could be a credit card account, a debit card account, gift card account,);

based on the ad hoc account, identifying a level of security for use of the gift card, (Carlson et al: [0026], For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited. This provides the Payee with an increase of security and privacy because any of the information regarding the transaction is only stored as long as necessary to complete the transaction. Furthermore, as mentioned above, the Payee may have multiple transaction accounts and allowing a user to specify the account to receive funds on a per transaction basis...).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson et al in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Laracey does not disclose the following limitations, however, Arias discloses:
wherein the ad hoc account is created without associating account information of a user of the gift card in the purchase with the ad hoc account, (Arias: (32) In yet another embodiment of the present multi-function transaction processing system 10, the transaction that is facilitated by the authorization code may include a gift card purchase. Specifically, the gift card or other purchase transaction may be facilitated either instead of or in addition to one or more other transactions such as the telephony communication. As such, it is recognized that one or more authorization codes may be provided to a consumer in connection with one or more payment authorities at the transaction terminal 20. In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code. Additionally, a remote transaction processor may be provided, such as part of an auxiliary device, or integrated directly with the control processor 40. The remote transaction processor is structured to receive the authorization code from the user in connection with a purchase, and as an alternate means of payment for the purchase. For example, if a consumer desires to make an Internet purchase, the consumer will be able to communicate the authorization code to a participating merchant. In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code. As such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code and the associated account value without the need to provide access to personal information associated with the user making the purchase. Indeed, the user making the purchase is able to maintain a substantial degree of anonymity and security with regard to their credit card information, while still being able to achieve the desired purchase. Moreover, a consumer without access to credit is able to make a cash purchase over the internet or telephone or in store by providing an appropriate payment to a merchant having a transaction terminal 20, and through the entry of an external payment verification, obtaining an authorization code that may be communicated in connection with the telephone or internet or in-store purchase. This purchase transaction also does not have to be achieved by the consumer actually purchasing the card assembly and may be provided to a third party as a gift or otherwise.

determining, using card information obtained from the request received, a purchasing power associated with the gift card, wherein the purchasing power is a predetermined monetary amount established in the ad hoc account, (Arias Col. 13, lines 54-57, “In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code...”; Col. 13, line 65-col. 14, line 3, “In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code”);

in response to determining that the purchasing power satisfies a limitation on the gift card associated with the level of security, authorizing the purchase using the gift card, (Col. 13, line 65-col. 14, line 3, In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code; Col. 14, lines 2-6, “as such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arias in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Laracey does not disclose a gift card associated with an ad hoc account, the gift card corresponding to an admittance to an event.

However NESTOR et al discloses in the Description DISCLOSURE:  “Standard tickets are fully tradable with no restrictions, and allow the owner complete control and discretion over how the ticket is ultimately used (e.g. enter the venue for the event, trade the ticket at market value, or assign the ticket…Temporary tickets can be used for special circumstances. Three exemplary types of temporary tickets include gift tickets, event tickets, and sub-account tickets. Gift tickets can be made available for members and non-members to give to a party of their choice. Event tickets are tickets for patrons who are not S members of the system but still want to attend an event. Sub-account tickets can be used by families (or groups or acquaintances) who often attend events together and do not want to have a large number of membership numbers that have to be entered every time they purchase a group of tickets to sit together. Sub-accounts are linked to a member's primary account. For example, a member may be assigned the membership number "0001" for the primary account. The various sub-accounts under that primary account are then designated by the numbers "0001-O1", "0001-02", "0001-03", etc. The owner of the primary account has control over all of the sub-accounts, and all charges made on the sub accounts, if permitted, are assessed to the primary account…The following types of devices, with their related privileges, can be used for entry into each of the affiliated venues:- Smart cards, PDAs, wireless telephones, contactless cards, bar-coded and magnetic stripe cards, RFID devices, biometric features, and the like can be used by full-time members, regardless of the type of membership. The devices can be used to: (a) provide entry into the venue, (b) provide entry into guaranteed parking, (c) allow patrons to purchase either merchandise or concessions at the venue; etc…- any of these foregoing types of devices can be employed for all non-members who want to attend an event at a venue that uses the system's services, as well as gift certificate cards (gift tickets), affiliate cards for full-time members (sub-account tickets), and infrequent patrons who want to purchase their tickets on an event-by-event basis (event tickets), rather than become full-time members… Ticket property rights are linked to a patron's membership. This link is unique and each membership is only allowed one set of ticket property rights for each individual event. The ticket has all the property rights associated with conventional physical tickets, plus more. Identical to physical tickets, ticket”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by NESTOR et al in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.                                                      

As per claim 10, Laracey discloses:

further comprising determining items approved for purchase with the gift card based on the level of security, (([(0091] When Jane uses her mobile device to conduct a transaction using the present invention, the transaction management system 230 (or the wallet issuer 260) will compare the rules and preferences Jane has specified to the details of the transaction to recommend which payment account(s) are available for the transaction. For example, if Jane uses her mobile device to purchase a cup of coffee at Starbucks, the transaction management system will let her know that she can use her Starbucks gift card for the purchase...)

As per claim 14, Laracey discloses:

wherein the purchasing power is modifiable by the user, ([0090] the customer named “Jane” has specified the following account preferences: (i) she wants to reduce the use of credit, and (ii) she wants to reduce transaction fees. Jane has also specified rules to be applied when specific payment accounts are analyzed for use in a given transaction: (i) her Starbucks gift card balance should be used where possible (having been assigned the highest priority), (ii) her checking account or the debit card associated with her checking account should be used as the second highest priority (although she prefers not to use the checking account if a transaction would reduce her balance to below $1,000), and (iii) her credit card should be the final payment option, having the lowest priority).

As per claim 17, Laracey does not disclose the following limitations, however, Arias discloses:

receiving, from a user device, a request to purchase a gift card, (Col. 13, lines 45-65: “In yet another embodiment of the present multi-function transaction processing system 10, the transaction that is facilitated by the authorization code may include a gift card purchase...it is recognized that one or more authorization codes may be provided to a consumer in connection with one or more payment authorities at the transaction terminal 20. In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code... The remote transaction processor is structured to receive the authorization code from the user in connection with a purchase, and as an alternate means of payment for the purchase. For example, if a consumer desires to make an Internet purchase, the consumer will be able to communicate the authorization code to a participating merchant);

determining, based on information associated with the request, a limitation on a use of the gift card, the limitation including a purchasing power, (Col. 13, lines 54- 57, “In such an embodiment, the amount of the purchases of products or services that may be facilitated utilizing the authorization code is limited by the defined value of the user account associated with the authorization code...”; Col. 13, line 65-col. 14, line 3, “In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code”); generating a digital gift card including the limitation, that is associated with the ad hoc account, ([0028] Once a Payee has registered as an Sa hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor....An example of such an account could be a credit card account, a debit card account, a gift card account; Col. 13, line 65-col. 14, line 3, In this regard, the authorization code provided by the consumer may authorize a specific defined amount corresponding to the desired purchase or may authorize a number of purchases up to the defined value of the user account associated with the authorization code; Col. 14, lines 2-6, “as such, the control processor 40 is further structured to authorize the purchase in accordance with the authorization code”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arias in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Laracey does not disclose the following limitation, however, Carlson et al discloses:

generating, based on the information and the limitation, an ad hoc account that has a level of security and anonymizes the information without linking the information to the ad hoc account, (Carlson et al: [0026] Embodiments of the present invention further allow a Payee to register as an ad hoc user of the system. An ad hoc user of the system is not required to maintain an account on the system [Examiner interprets this as the ad hoc user may or may not maintain the account] and the information provided to the system may be used for a single transaction only. For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited; [0028] Once a Payee has registered as an < hoc user, prepared an invoice to be sent to a Payor, and provided contact information for the Payor, the system can send the invoice to the Payor....An example of such an account could be a credit card account, a debit card account, a BON account... For example, a Payee may register with the system as an ad hoc user and specify a transaction account to receive the funds that will be requested. Once the transaction is complete, and the funds have been received, the system can remove all of the information regarding the transaction, including from whom payment was requested, the contents of the invoice sent, and the transaction account into which funds were deposited. This provides the Payee with an increase of security and privacy because any of the information regarding the transaction is only stored as long as necessary to complete the transaction. Furthermore, as mentioned above, the Payee may have multiple transaction accounts and allowing a user to specify the account to receive funds on a per transaction basis...).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Carlson et al in the systems of Aria, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Laracey does not disclose a gift card that is associated with an admittance to an event.

However, NESTOR et al discloses in the Description DISCLOSURE:  “Standard tickets are fully tradable with no restrictions, and allow the owner complete control and discretion over how the ticket is ultimately used (e.g. enter the venue for the event, trade the ticket at market value, or assign the ticket…Temporary tickets can be used for special circumstances. Three exemplary types of temporary tickets include gift tickets, event tickets, and sub-account tickets. Gift tickets can be made available for members and non-members to give to a party of their choice. Event tickets are tickets for patrons who are not S members of the system but still want to attend an event. Sub-account tickets can be used by families (or groups or acquaintances) who often attend events together and do not want to have a large number of membership numbers that have to be entered every time they purchase a group of tickets to sit together. Sub-accounts are linked to a member's primary account. For example, a member may be assigned the membership number "0001" for the primary account. The various sub-accounts under that primary account are then designated by the numbers "0001-O1", "0001-02", "0001-03", etc. The owner of the primary account has control over all of the sub-accounts, and all charges made on the sub accounts, if permitted, are assessed to the primary account…The following types of devices, with their related privileges, can be used for entry into each of the affiliated venues:- Smart cards, PDAs, wireless telephones, contactless cards, bar-coded and magnetic stripe cards, RFID devices, biometric features, and the like can be used by full-time members, regardless of the type of membership. The devices can be used to: (a) provide entry into the venue, (b) provide entry into guaranteed parking, (c) allow patrons to purchase either merchandise or concessions at the venue; etc…- any of these foregoing types of devices can be employed for all non-members who want to attend an event at a venue that uses the system's services, as well as gift certificate cards (gift tickets), affiliate cards for full-time members (sub-account tickets), and infrequent patrons who want to purchase their tickets on an event-by-event basis (event tickets), rather than become full-time members… Ticket property rights are linked to a patron's membership. This link is unique and each membership is only allowed one set of ticket property rights for each individual event. The ticket has all the property rights associated with conventional physical tickets, plus more. Identical to physical tickets, ticket”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by NESTOR et al in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 2, 3, 5, 11-13, 15, 16, 18-21 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Laracey (US 20200380499 A‘), and further in view of Carlson et al US 20100082467 A1), and further in view of Arias (US 7546947), and further in view of NESTOR et al (CA 2404079 A1), and further in view of Kargman (US 20090276347 A1).

As per claim 2, Laracey does not disclose wherein an unsatisfaction of the limitation results in a declination of the purchase using the gift ticket.

However, Kargman discloses in [0017], If the received transaction number is not a valid number or if the transaction is outside the limits established for the number, the authorization request is declined. If the identification data does not agree with the identification data for this number, the transaction request may also be declined.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Laracey does not disclose wherein the limitation includes a limitation on a type of merchandise that can be purchased by the gift ticket at the event,  

However, Kargman discloses in the Abstract: A temporary financial transaction number is generated for conducting a financial transaction, such as for paying for goods or services. The temporary number has limits on use, such as time, and amount limits and limits on the type of goods or services that may be purchased or on the type of business at which the purchase may be made. The limits may be encoded into the temporary number or otherwise linked to the number. User identification information, or information on other authorized users, may also be encoded into the number or otherwise linked to the number. When presented for a payment, the number is checked for validity as well as whether the purchase is within the limits. An authorized purchase is applied against a user bank account or credit card account without disclosure of the account information.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Laracey does not disclose wherein the limitation is displayed on the gift ticket.

However, Claim 11 of Kargman discloses “said temporary financial transaction number generator an output for outputting the temporary financial transaction number encoded with the limits”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Laracey does not disclose wherein the limitation is included on the gift card as at least one of a quick response code, a radio frequency identification code, or a bar code, but discloses a bar code scanner in (13).

However, Kargman discloses in [0007] The present invention provides a method and apparatus for generating a temporary financial transaction number and for use of a temporary financial transaction number to perform financial transactions. A user generates or obtains a temporary number that is authorized for purchases or costs within limits, wherein the limits are preferably set by the user. The user sets the limits and requests the temporary number. The temporary transaction number preferably incorporates the limits set by the user. The user, or a recipient of the number authorized by the user, presents the temporary number, as a number or as a machine readable code encoding the number,

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Laracey discloses:

wherein the limitation includes a product for purchase, ([0026] In a typical example transaction, a customer may purchase products or services from the merchant 108 by first taking the products or services to a point of sale (e.g., such as a physical checkout counter, an electronic shopping cart, or the like, generally referred to herein as the “point of sale” or “POS”).).

As per claim 13, Laracey does not disclose wherein the limitation includes an age restriction.

However, Kargman discloses in [0066] Limitations imposed on the temporary financial transaction number enable the user to limit risk. For example, a user may designate a dollar amount as the limit on the purchases possible against the temporary number, so that the user may, for example, more easily stay within a budget or avoid spur of the moment purchases. The user may provide the dollar limited number to a child so that spending by the child is controlled. The child may be sent to the store to purchase $25 in goods and the parent can provide a temporary number that limits the purchase amount to $25, or maybe $30 in case the items cost more than predicted, thereby ensuring against purchase of other items by the child, as well against loss of a credit card by the child.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Laracey does not disclose wherein the limitation specifies different types of goods or services that can be purchased by the  by the gift card at the event.

However, Kargman discloses in [0057] The holder of the temporary transaction number is able to perform financial transactions using the number, such as purchasing goods in a store, pay for admission to an event.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Laracey does not disclose:

If a limitation on a category for the purchase for the level of security, associated with the gift card is violated, wherein the authorizing the purchase is in response to determining that the purchase is in the category.

However, Kargman discloses in ((0017], If the received transaction number is not a valid number or if the transaction is outside the limits established for the number, the authorization request is declined. If the identification data does not agree with the identification data for this number, the transaction request may also be declined).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Laracey does not disclose:

wherein the gift limitation is associated with a type of merchandise that can be purchased by the gift card at the event

However, Kargman discloses in the Abstract: A temporary financial transaction number is generated for conducting a financial transaction, such as for paying for goods or services. The temporary number has limits on use, such as time, and amount limits and limits on the type of goods or services that may be purchased or on the type of business at which the purchase may be made. The limits may be encoded into the temporary number or otherwise linked to the number. User identification information, or information on other authorized users, may also be encoded into the number or otherwise linked to the number. When presented for a payment, the number is checked for validity as well as whether the purchase is within the limits. An authorized purchase is applied against a user bank account or credit card account without disclosure of the account information.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Laracey does not disclose wherein the limitation is displayed on the gift card.

However, Claim 11 of Kargman discloses “said temporary financial transaction number generator an output for outputting the temporary financial transaction number encoded with the limits” It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As per claim 20, Laracey does not disclose wherein the information includes a funding source for a user associated with the user device is anonymous. However, Claim 11 of Kargman discloses “said temporary financial transaction number generator an output for outputting the temporary financial transaction number encoded with the limits”. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Laracey  does not disclose the wherein the operations further comprise:
identifying a limitation on a type of purchase allowed with the use of the gift ticket.

However, Kargman discloses: Abstract: A temporary financial transaction number is generated for conducting a financial transaction, such as for paying for goods or services. The temporary number has limits on use, such as time, and amount limits and limits on the type of goods or services that may be purchased or on the type of business at which the purchase may be made.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kargman in the systems of Laracey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 9/14/22, with respect to the rejection(s) of claim(s) 1-5 and 7-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of NESTOR et al (CA 2404079 A1).

Prior Art Considered
The following is considered relevant by Examiner, however has not been used in the rejection: Qawami et al (US 20130144706 A1),  Qawami et al (US 20120290421 A1) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
October 6, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628